SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of February
25, 2008, by and among China Solar & Clean Energy Solutions, Inc., a Nevada
corporation (collectively with its predecessors, the “Company”), and the
investors listed on the Schedule of Buyers attached hereto as Annex A and
identified on the signature pages hereto (each, an “Investor” and collectively,
the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“2008 Annual Report” means the Annual Report of the Company for the fiscal year
ending December 31, 2008, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission).
 
“2008 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2008 Make Good Shares” has the meaning set forth in Section 4.11.
 
“2009 Annual Report” means the Annual Report of the Company for the fiscal year
ending December 31, 2009, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission).
 
“2009 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2009 Make Good Shares” has the meaning set forth in Section 4.11.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 

--------------------------------------------------------------------------------


 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Counsel” means Guzov Ofsink, LLC.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
"Escrow Agreement" means the Escrow Agreement, dated as of the date hereof,
between the Company and the escrow agent (the “Escrow Agent”) set forth therein,
in the form of Exhibit A hereto.
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
2

--------------------------------------------------------------------------------


 
“Intellectual Property Rights Licensing Agreements” has the meaning set forth in
Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, the escrow agent identified therein (the
“Make Good Escrow Agent”) and the Investors, in the form of Exhibit C hereto.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“OFAC” has the meaning set forth in Section 3.1(dd).
 
“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.
 
"Per Share Purchase Price" equals $2.40.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
3

--------------------------------------------------------------------------------


 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” has the meaning set forth in Section 4.1(c).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
4

--------------------------------------------------------------------------------


 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement, the Make Good Escrow Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall take place at
the offices of Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166 on the
Closing Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i) a certificate evidencing a number of Shares equal to such Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of such Investor; and
 
(ii) the legal opinion of Company Counsel, in agreed form, addressed to the
Investors.
 
(b) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).
 
(c) Within one Business Day following the date of this Agreement, each Investor
shall cause to be delivered to the Escrow Agent, its Investment Amount, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose in accordance with
the terms of the Escrow Agreement.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
 
5

--------------------------------------------------------------------------------


 
(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company or any Subsidiary in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
except as set forth in Schedule 3.1(d)(ii), conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals. Except as set forth in Schedule 3.1(e),
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any United States or PRC court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5
hereof and (v) those that have been made or obtained prior to the date of this
Agreement.
 
6

--------------------------------------------------------------------------------


 
(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares,
the 2008 Make Good Shares and the 2009 Make Good Shares.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in Schedule 3.1(g). Except as specified in Schedule 3.1(g), no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in Schedule 3.1(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares will not, immediately or with the passage of
time, obligate the Company to issue shares of Common Stock or other securities
to any Person (other than the Investors) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities. Except for the private placement disclosed in
the Current Report on Form 8-K filed by the Company on June 19, 2007 (the "June
2007 Financing"), or as set forth in Schedule 3.1(g), during the twelve months
preceding the date hereof neither the Company nor any Subsidiary has issued any
capital stock in a private placement transaction in the PRC, including, without
limitation, in a transaction commonly referred to in the PRC as a “1 ½
transaction.”
 
(h) SEC Reports; Financial Statements. Except as set forth in Schedule 3.1(h),
the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
7

--------------------------------------------------------------------------------


 
(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
neither the Company nor any Subsidiary has incurred any liabilities (direct,
indirect, contingent, or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any Company or Subsidiary officer, director or Affiliate,
except pursuant to existing Company stock option plans. The Company does not
have pending before the Commission any request for confidential treatment of
information.
 
(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
8

--------------------------------------------------------------------------------


 
(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary.
 
(m) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate United States
and PRC federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.
 
(o) Title to Assets. The Company and the Subsidiaries have valid land use rights
for all real property that is material to their respective businesses and good
and marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks. Schedule 3.1(p) sets forth all of the patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that the Company and its
Subsidiaries owns or has the rights to use (collectively, the “Intellectual
Property Rights”). The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
for use by the Company and its Subsidiaries in connection with their respective
businesses as described in the SEC Reports. Neither the Company nor any of its
Subsidiaries has received a written or oral notice that the Intellectual
Property Rights used by any of them violates or infringes upon the rights of any
Person. Except as set forth in Schedule 3.1(p), all such Intellectual Property
Rights are enforceable and to the knowledge of the Company and its Subsidiaries,
there is no existing infringement by another Person of any of the Intellectual
Property Rights. To the knowledge of the Company and its Subsidiaries, no former
or current employee, no former or current consultant, and no third-party joint
developer of the Company or its Subsidiaries has any Intellectual Property
Rights made, developed, conceived, created or written by the aforesaid employee,
consultant or third-party joint developer during the period of his or her
retention by, or joint venture with, such Company or Subsidiary which can be
asserted against any of the Company or any such Subsidiary. The Intellectual
Property Rights and the owner thereof or agreement through which they are
licensed to any of the Company or its Subsidiaries are set forth on Schedule
3.1(p). By the Closing, the Company shall have entered into agreements by which
it is granted irrevocable, exclusive, royalty-free licenses on all Intellectual
Property Rights that are registered to or owned by any Person other than the
Company or its predecessor. Such agreements together with the agreements
referenced in Schedule 3.1(p) are collectively the “Intellectual Property Rights
Licensing Agreements.” The Company and its Subsidiaries will take such action as
may be required, including making and maintaining the filings set forth in
Schedule 3.1(p) and shall cause any such transfers of Intellectual Property
Rights to the Company to be granted as is required in order for the Company to
become the registered owner (in its current name) of all such Intellectual
Property Rights (including, without limitation, the entering into of any
Intellectual Property Rights Licensing Agreements as may be necessary and the
filing and maintaining of any information with the relevant PRC authority which
relate to the change of name for those Intellectual Property Rights currently in
the name of an entity other than the Company).
 
9

--------------------------------------------------------------------------------


 
(q) Insurance. Except as disclosed in Schedule 3.1(q), the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged. The
Company has no reason to believe that it will not be able to renew its and the
Subsidiaries’ existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent with market for the Company’s and such
Subsidiaries’ respective lines of business.
 
(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
10

--------------------------------------------------------------------------------


 
(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-KSB or 10-QSB, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-B under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”). The
Company presented in its most recently filed Form 10-KSB or Form 10-QSB the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-B under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
 
(t) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
(u) Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 
11

--------------------------------------------------------------------------------


 
(v) Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents. The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act. Except as set forth on Schedule 3.1(v),
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.
 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares contemplated by
Transaction Documents.
 
(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Shares and the Investors’ ownership of the Shares.
 
(z) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(aa) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
12

--------------------------------------------------------------------------------


 
(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Shares, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
(cc) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(dd) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ee) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(ff) Additional PRC Representations and Warranties.
 
(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of the Company and
the Subsidiaries have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.
 
(ii) All filings and registrations with the PRC governmental authorities
required in respect of the Company and the Subsidiaries and their operations
including, without limitation, the registration with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations, except where, the
failure to complete such filings and registrations does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(iii) The Company and the Subsidiaries have complied with all relevant PRC laws
and regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
governmental authorities. There are no outstanding rights of, or commitments
made by the Company or any Subsidiary to sell any of their respective equity
interests.
 
(iv) Neither the Company nor any Subsidiary is in receipt of any letter or
notice from any relevant PRC governmental authority notifying it of the
revocation, or otherwise questioning the validity, of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the need for compliance or remedial actions in respect of the activities
carried out by the Company or such Subsidiary, except such revocation as does
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(v) The Company and the Subsidiaries have conducted their respective business
activities within their permitted scope of business or have otherwise operated
their respective businesses in compliance with all relevant legal requirements
and with all requisite licenses and approvals granted by competent PRC
governmental authorities other than such non-compliance that do not, and would
not, individually or in the aggregate, have a Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the Company or any Subsidiaries’ business which
is subject to periodic renewal, neither the Company nor such Subsidiary has any
knowledge of any grounds on which such requisite renewals will not be granted by
the relevant PRC governmental authorities.
 
(vi) With regard to employment and staff or labor, the Company and the
Subsidiaries have complied with all applicable PRC laws and regulations in all
material respects, including without limitation, laws and regulations pertaining
to welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like, other than such non-compliance that do not, and
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(gg) Independent Board. The Company has a Board of Directors consisting of at
least five members, the majority of which are independent directors, as defined
by the rules of the Nasdaq Stock Market.
 
(hh) Compliance with June 2007 Financing. Except as set forth on Schedule
3.1(hh), the Company is in compliance with all covenants and provisions set
forth in the documents governing the June 2007 Financing.
 
(ii) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement and any business plan
or investor presentation provided by the Company or any Person acting on the
Company's behalf) are true and correct and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
14

--------------------------------------------------------------------------------


 
3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
(c) Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.
 
(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
15

--------------------------------------------------------------------------------


 
(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or Roth Capital Partners, LLC regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1. (a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.
 
16

--------------------------------------------------------------------------------


 
(b) Certificates evidencing Securities (as defined in Section 4.1(c)) will
contain the following legend, until such time as they are not required under
Section 4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
17

--------------------------------------------------------------------------------


 
(c) Certificates evidencing Shares and Make Good Shares, if ever Make Good
Shares are due to be delivered pursuant to the Transaction Documents
(collectively with the Shares, the “Securities”), shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) following a sale or
transfer of such Securities pursuant to an effective registration statement, or
(ii) following a sale or transfer of such Securities pursuant to Rule 144
(assuming the transferee is not an Affiliate of the Company), or (iii) while
such Securities are eligible for sale by the selling Investor without volume
restrictions under Rule 144. The Company agrees that following the Effective
Date or such other time as legends are no longer required to be set forth on
certificates representing Securities under this Section 4.1(c), it will, no
longer than three Trading Days following the delivery by an Investor to the
Company or the Transfer Agent of a certificate representing such Securities
containing a restrictive legend, deliver or cause to be delivered to such
investor Securities which are free of all restrictive and other legends. If the
Company is then eligible, certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to an Investor by crediting
the prime brokerage account of such Investor with the Depository Trust Company
System as directed by such Investor. If an Investor shall make a sale or
transfer of Securities either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing the applicable
Securities containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and Securities delivery being the “Share Delivery Date”) and (1) the
Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive or
other legends by the third Trading Day following the Share Delivery Date and (2)
following such third Trading Day after the Share Delivery Date and prior to the
time such Securities are received free from restrictive legends, the Investor,
or any third party on behalf of such Investor, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Securities (a "Buy-In"), then, in addition to any
other rights available to the Investor under the Transaction Documents and
applicable law, the Company shall pay in cash to the Investor (for costs
incurred either directly by such Investor or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
 
4.2. Furnishing of Information. As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
18

--------------------------------------------------------------------------------


 
4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investors.
 
4.4. Subsequent Registrations. Other than pursuant to the Registration Rights
Agreement and as set forth on Schedule 4.4, prior to the first to occur of (a)
the Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) being registered
for resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company.
 
4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time) on
the Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York City time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than a Registration Statement and any exhibits
to filings made in respect of this transaction in accordance with periodic
filing requirements under the Exchange Act) or any regulatory agency or Trading
Market, without the prior written consent of such Investor, except to the extent
such disclosure is required by law or Trading Market regulations.
 
4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.
 
4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their directors, officers, shareholders, partners, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.
 
19

--------------------------------------------------------------------------------


 
4.8. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.9. Listing of Shares. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
4.11. Make Good Shares.
 
(a) The Company agrees that in the event that the After Tax Net Income (as
defined below) reported in the 2008 Annual Report is less than $4,800,000 (the
“2008 Guaranteed ATNI”), the Company will transfer to each Investor on a
pro-rata basis (determined by dividing each Investor’s Investment Amount by the
aggregate of all Investment Amounts delivered to the Company by the Investors
hereunder) for no consideration other than their respective Investment Amounts
paid to the Company at Closing, the 2008 Make Good Shares. The “2008 Make Good
Shares” means 1,000,000 shares of Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions)
required to be deposited with the Make Good Escrow Agent pursuant to the Make
Good Escrow Agreement.
 
In the event that the After Tax Net Income reported in the 2009 Annual Report is
less than $8,000,000 (the “2009 Guaranteed ATNI”), the Company will transfer to
each Investor on a pro-rata basis (determined by dividing each Investor’s
Investment Amount by the aggregate of all Investment Amounts delivered to the
Company by the Investors hereunder) for no consideration other than their
respective Investment Amounts paid to the Company at Closing, the 2009 Make Good
Shares. The “2009 Make Good Shares” means 1,000,000 shares of Common Stock (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) required to be deposited with the Make Good Escrow Agent
pursuant to the Make Good Escrow Agreement. In the event that the After Tax Net
Income reported in the 2008 Annual Report is equal to or greater than the 2008
Guaranteed ATNI, no transfer of the 2008 Make Good Shares shall be required by
the Company to the Investors and such 2008 Make Good Shares be returned to the
Company in accordance with the Make Good Escrow Agreement. In the event that the
After Tax Net Income reported in the 2009 Annual Report is equal to or greater
than the 2009 Guaranteed ATNI, no transfer of the 2009 Make Good Shares shall be
required by the Company to the Investors and such 2009 Make Good Shares shall be
returned to the Company in accordance with the Make Good Escrow Agreement.
 
20

--------------------------------------------------------------------------------


 
(b) Any required transfer of 2008 Make Good Shares or 2009 Make Good Shares
shall be made to the Investors or the Company, as applicable, within 10 Business
Days after the date which the 2008 Annual Report or 2009 Annual Report, as
applicable, is filed.
 
(c) Notwithstanding anything to the contrary contained herein, in determining
whether the Company has achieved either the 2008 Guaranteed ATNI or 2009
Guaranteed ATNI, the Company may disregard any compensation charge or expense
required to be recognized by the Company under GAAP resulting from the release
of the 2008 Make Good Shares or 2009 Make Good Shares (as relevant) to the
Company if and to the extent such charge or expense is specified in the
Company’s independent auditor’s report for the relevant year, as filed with the
Commission. In determining whether the Company has achieved either the 2008
Guaranteed ATNI or 2009 Guaranteed ATNI (as the case may be), any liquidated
damages payable pursuant to the Transaction Documents shall not be included as
expenses of the Company. If prior to the third anniversary of the filing of
either of the 2008 Annual Report or the 2009 Annual Report (as the case may be),
the Company or their auditors report or recognize that the financial statements
contained in such report are subject to amendment or restatement such that the
Company would recognize or report adjusted After Tax Net Income of less than
either of the 2008 Guarantee ATNI or the 2009 Guaranteed ATNI (as the case may
be), then notwithstanding any prior return of 2008 Make Good Shares or 2009 Make
Good Shares to the Company, the Company will, within 10 Business Days following
the earlier of the filing of such amendment or restatement or recognition,
deliver the relevant 2008 Make Good Shares or 2009 Make Good Shares to the
Investors. “After Tax Net Income” shall mean the Company’s income after taxes
for the fiscal year ending December 31, 2008 or December 31, 2009 (as the case
may be) in each case determined in accordance with GAAP as reported in the 2008
Annual Report or 2009 Annual Report (as the case may be).
 
(d) The Company shall notify the Investors as soon as the 2008 Make Good Shares
and 2009 Make Good Shares have been deposited with the Make Good Escrow Agent.
The Company understands and agrees that the Investors’ right to receive 2008 and
2009 Make Good Shares pursuant to this Section 4.11 and the Make Good Escrow
Agreement shall continue to run to the benefit of each Investor even if such
Investor shall have transferred or sold all or any portion of its Shares, and
that each Investor shall have the right to assign its rights to receive all or
any such shares of Common Stock to other Persons in conjunction with negotiated
sales or transfers of any of its Shares. The Company represents and warrants
that it has carefully considered and understands its obligations and rights
under this Section 4.11 and the Make Good Escrow Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Make Good Shares.
 
21

--------------------------------------------------------------------------------


 
(e) The Company covenants and agrees that upon any transfer of 2008 Make Good
Shares or 2009 Make Good Shares to the Investors in accordance with the Make
Good Escrow Agreement, the Company shall promptly instruct its transfer agent to
reissue such 2008 Make Good Shares or 2009 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
(f) If any term or provision of this Section 4.11 contradicts or conflicts with
any term or provision of the Make Good Escrow Agreement, the terms of the Make
Good Escrow Agreement shall control.
 
4.12. Chief Financial Officer. Within 45 days of the Closing Date, the Company
will hire a new full-time chief financial officer who is fluent in English and
an expert in (x) GAAP and (y) auditing procedures and compliance for United
States public companies. Following the hiring of such Qualified CFO, the Company
will timely file a Current Report on Form 8-K disclosing the information
required by Item 5.02 of Form 8-K.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;
 
(f) Company Agreements. The Company shall have delivered:
 
22

--------------------------------------------------------------------------------


 
(i) The Closing Escrow Agreement, duly executed by the Company and the Escrow
Agent;
 
(ii) The Make Good Escrow Agreement, duly executed by the Company and the Make
Good Escrow Agent; and
 
(iii) The Registration Rights Agreement, duly executed by the Company.
 
(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
 
(h) Deposit of Make Good Shares. The Company shall have deposited 2,000,000
shares of Common Stock (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) into escrow in accordance
with the Make Good Escrow Agreement along with bank signature stamped stock
powers executed in blank (or such other signed instrument of transfer acceptable
to the Company’s transfer agent); and
 
(i) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Investor Deliverables. Each Investor shall have delivered the Registration
Rights Agreement, the Closing Escrow Agreement and the Make Good Escrow
Agreement, each duly executed by such Investor; and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
23

--------------------------------------------------------------------------------


 
ARTICLE 6.
MISCELLANEOUS
 
6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the issuance of the
Shares.
 
6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:


If to the Company:
China Solar & Clean Energy Solutions, Inc.
 
Building 3 No. 28, Feng Tai North Road, Beijing 
 
People’s Republic of China 100071
 
Attn: Chief Executive Officer
 
Facsimile:
   
With a copy to:
Guzov Ofsink, LLC
 
600 Madison Avenue, 14th Floor
 
New York, NY 10022
 
Facsimile: (212) 688-7273
 
Attn.: Darren L. Ofsink, Esq.
   
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
24

--------------------------------------------------------------------------------


 
6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.
Without the written consent or the affirmative vote of each Investor affected
thereby, an amendment or waiver under this Section 6.4 may not waive or amend
any Transaction Document the effect of which would be to permit the Company to
(1) name any Investor as an underwriter in a Registration Statement without such
Investor’s specific written consent thereto, or (2) not include any Registrable
Securities (as defined in the Registration Rights Agreement) of an Investor in a
Registration Statement due to their refusal to be named as an underwriter
therein, in each case, other than in accordance with Article 2 of the
Registration Rights Agreement.
 
6.5. Termination. This Agreement may be terminated prior to Closing:
 
(a) by written agreement of the Investors and the Company, a copy of which shall
be provided to the Escrow Agent; and
 
(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other and to the Escrow Agent, if the Closing shall not
have taken place by 6:30 p.m. Eastern time on the Outside Date; provided, that
the right to terminate this Agreement under this Section 6.5(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
25

--------------------------------------------------------------------------------


 
6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor Party)
and that Roth Capital Partners, LLC is a third party beneficiary of the
Company's representations and warranties contained herein.
 
6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
26

--------------------------------------------------------------------------------


 
6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
27

--------------------------------------------------------------------------------


 
6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        CHINA SOLAR & CLEAN ENERGY SOLUTIONS, INC.  
   
   
    By:   /S/ Deli Du   Name: Deli Du   Title: Chief Executive Officer and
President

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Hua-Mei 21st Century Partners, LP  
   
   
    By:   /S/ Peter Siris   Name: Peter Siris   Title: Managing Director

        Investment Amount: $   240,000         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Guerrilla Capital Management, LLC         Street: 237 Park Avenue,
9th Floor         City/State/Zip: New York, NY 10017         Attention: Peter
Siris; Jivra Hriston         Tel: 212-692-7692         Fax: 212-692-7624

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Guerrilla Partners, LP  
   
   
    By:   /S/ Peter Siris   Name: Peter Siris   Title: Managing Director

        Investment Amount: $   60,000         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Guerrilla Capital Management, LLC         Street: 237 Park Avenue,
9th Floor         City/State/Zip: New York, NY 10017         Attention: Peter
Siris; Jivra Hriston         Tel: 212-692-7692         Fax: 212-692-7624

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
31

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Ancora Greater China Fund, LP  
   
   
    By:   John P. Micklitsch   Name: John P. Micklitsch   Title: Managing
Partner

        Investment Amount: $   399,998.40         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Ancora Advisors, LLC         Street: One Chagrin Highlands, 200
Auburn Drive, Suite 300         City/State/Zip: Cleveland, OH 44122        
Attention: John P. Micklitsch         Tel: 216-593-5074         Fax:
216-825-4001

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Ardsley Offshore Fund, Ltd.  
   
   
    By:   /S/ Steve Napoli   Name: Steve Napoli   Title: Agent/Advisor

        Investment Amount: $   1,179,600         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Ardsley Partners         Street: 262 Harbor Drive        
City/State/Zip: Stamford, CT 06902         Attention: Steve Napoli         Tel:
203-355-0700         Fax: 203-355-0715

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
33

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Marion Lynton  
   
   
    By:   /S/ Steve Napoli   Name: Steve Napoli   Title: Agent/Advisor

        Investment Amount: $   42,000.00         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Ardsley Partners         Street: 262 Harbor Drive        
City/State/Zip: Stamford, CT 06902         Attention: Steve Napoli         Tel:
203-355-0700         Fax: 203-355-0715

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
34

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Ardsley Partners Institutional Fund, L.P.  
   
   
    By:   /S/ Steve Napoli   Name: Steve Napoli   Title: Agent/Advisor

        Investment Amount: $   1,092,000.00         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Ardsley Partners         Street: 262 Harbor Drive        
City/State/Zip: Stamford, CT 06902         Attention: Steve Napoli         Tel:
203-355-0700         Fax: 203-355-0715 

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Ardsley Partners Fund II, L.P  
   
   
    By:   /S/ Steve Napoli   Name: Steve Napoli   Title: Agent/Advisor

        Investment Amount: $   1,686,000         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Ardsley Partners         Street: 262 Harbor Drive        
City/State/Zip: Stamford, CT 06902         Attention: Steve Napoli         Tel:
203-355-0700         Fax: 203-355-0715 

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Chestnut Ridge Partners, LP  
   
   
    By:   /S/ Kenneth Holz   Name: Kenneth Holz   Title: CFO

        Investment Amount: $   240,000.00         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Chestnut Ridge Capital, LLC         Street: 50 Tice Boulevard        
City/State/Zip: Woodcliff Lake, NJ 07677         Attention: Kenneth Holz        
Tel: 201-802-9494         Fax: 201-802-9450

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:   Goldman Sachs & Co.         Street: 1 New York Plaza, 44th Floor    
    City/State/Zip: New York, NY 10004         Attention: Simba Mhungu        
Tel: 212-902-8059

 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Jayhawk Private Equity Fund, LP  
   
   
    By:   /S/ Michael D. Schmitz   Name: Michael D. Schmitz   Title: CFO of GD
of GP

        Investment Amount: $   470,383         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:             Street: 5410 West 61st Place, Suite 100        
City/State/Zip: Mission, KS 66205         Attention: Michael D. Schmitz        
Tel: 913-642-2611         Fax: 913-642-8661

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Jayhawk Private Equity Co-Invest Fund, LP  
   
   
    By:   /S/ Michael D. Schmitz   Name: Michael D. Schmitz   Title: CFO of GD
of GP

        Investment Amount: $   29,617         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:             Street: 5410 West 61st Place, Suite 100        
City/State/Zip: Mission, KS 66205         Attention: Michael D. Schmitz        
Tel: 913-642-2611         Fax: 913-642-8661 

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
39

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       The USX China Fund  
   
   
    By:   /S/ Stephen L. Parr   Name: Stephen L. Parr   Title: President

        Investment Amount: $   480,000         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Parr Financial Group         Street: 5100 Poplar Avenue, Suite 3117  
      City/State/Zip: Memphis, TN 38137         Attention: Steve Parr        
Tel: 901-680-5266         Fax: 901-680-5587

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        NAME OF INVESTOR       Punch Micro Cap Partners, LLC  
   
   
    By:   /S/ Howard Punch   Name: Howard Punch   Title: President

        Investment Amount: $   100,000 shares         Tax ID No.:        

 

        ADDRESS FOR NOTICE  
   
   
    c/o:   Punch & Associates Investment Mgmt.         Street: 3601 W 76th St.,
Ste 225         City/State/Zip: Edina, MN 55435         Attention: Howard D.
Punch Jr.         Tel: 952-224-4350         Fax: 952-224-4351

 

        DELIVERY INSTRUCTIONS  
(if different from above)
 
   
   
    c/o:             Street:           City/State/Zip:           Attention:    
      Tel:  

 
41

--------------------------------------------------------------------------------


 
Disclosure Schedules to the Securities Purchase Agreement, dated as of
February_, 2008 (the “Agreement”), by and between China Solar & Clean Energy,
Inc., a Nevada corporation (the “Company”), and the investors listed on the
Schedule of Buyers attached hereto as Annex A and identified on the signature
pages hereto (each, an “Investor” and collectively, the “Investors”).
 
All capitalized terms used but not defined herein shall have the meanings as
defined in the Agreement, unless otherwise provided herein.
 
This Disclosure Schedule shall be construed with and be deemed as an integral
part of the Agreement to the same extent as if the same had been set forth in
their entirety therein. This Disclosure Schedule is intended only to qualify and
limit the representations and warranties of the Company in the Agreement and
shall not be deemed to expand in any way the scope or effect of any such
representations and warranties.
 
The Disclosure Schedule indicates the section and, if applicable, the subsection
of the Agreement to which it relates, but shall also qualify such other sections
or subsections in the Agreement provided the disclosure is in sufficient detail
to enable a reasonable person to identify such other section or subsection to
which such information is responsive.
 
Headings have been inserted in the sections of this Disclosure Schedule for
convenience of reference only and shall to no extent have the effect of amending
or changing the express language of the corresponding sections in the Agreement.
 
Where the terms of a contract, lease, or agreement have been summarized or
described in this Disclosure Schedule, such summary or description does not
purport to be a complete statement of the material terms of such contract,
lease, agreement or other disclosure item but is a sufficient statement of the
matters required to be disclosed in such description.

42

--------------------------------------------------------------------------------



SCHEDULE 3.1(a)


Corporate Structure


The following diagram sets forth our current corporate structure:


[chart1.jpg]
 
SCHEDULE 3.1(d)(ii)


June 2007 Private Placement


Reference is made to the Current Report on Form 8-K filed on June 19, 2007 for a
description of the private financing completed on June13, 2007 and the
transaction documents pertaining thereto.


As described in that 8-K, under the Securities Purchase Agreement dated June 13,
2007 between the Company, Barron Partners, LP and the other investors (the “June
07 SPA”) the Company cannot enter into any transaction that have any reset
features that could result in additional shares being issued. In addition, each
investor in that transaction has the right to participate pro rata in any
financing within eighteen months subsequent to the closing. Accordingly, the
consent of those investors is required for this transaction.  


43

--------------------------------------------------------------------------------


 
Under the Registration Rights Agreement dated as of June 13, 2007, by and among
the Company and the investors (the “June 07 Registration Rights Agreement”), the
Company was required to prepare and file a registration statement covering the
sale of covering the sale of all of the “registrable securities” as defined
therein. On February 7, 2008 a registration statement with respect to certain of
the “registrable securities” was declared effective. The Company is required to
file additional registration statements to register the remaining “registrable
securities” on the earliest date permissible under SEC guidelines. The Company
is not permitted to file any registration statement with respect to other
securities if the effect thereof would be to impair the ability of the investors
to have registered the maximum number of “registrable securities” which are
permitted based on SEC Guidance. In addition, under the terms of the June 07
Registration Rights Agreement, the investors have certain piggyback registration
rights with respect to any other registration statements. Accordingly the
consent of those investors is required.
Under the June 07 Registration Rights Agreement “Registrable Securities” is
defined to mean and include the Shares issuable upon conversion of the Series A
Preferred Stock and upon exercise of the Warrants issued pursuant to the June 07
SPA. As to any particular Registrable Securities, such securities cease to be
Registrable Securities when (a) they have been effectively registered under the
1933 Act and disposed of in accordance with the registration statement covering
them, or (b) they are or may be freely traded without registration pursuant to
Rule 144, or (c) …
 
Rights under Trenwith Placement Agent Agreement


Reference is made to that certain Agreement, dated as of March 21, 2007 (the
“Trenwith Agreement”), by and among Trenwith Securities, LLC (“Trenwith”) and
the Company.  Under the terms of the Trenwith Agreement, Trenwith was granted
certain rights (including, without limitation, the right to act as placement
agent in connection with a subsequent private placement of the Company’s
securities within a period of 24 months after the closing of the June 2007
financing). Trenwith believes that it had the right to act as placement agent
with respect to this offering but the Company has disputed that right.
 
SCHEDULE 3.1(e)


See SCHEDULE 3.1(d)(ii) 


SCHEDULE 3.1(g)


Authorized capital
 
44

--------------------------------------------------------------------------------


 
China Solar & Clean Energy Solutions, Inc.
 
Capitalization
                 
Authorized Common Shares (par $.001)
   
66,666,667
             
Authorized Preferred Shares (par $.001)
   
25,000,000
                                   
Outstanding Common Shares as of Feb. 9, 2008
         
6,255,290
       
Preferred Shares as of Feb.9, 2008 (1)
         
1,774,194
       
Outstanding Warrants as of Feb.9. 0028
         
5,505,559
       
Outstanding Options as of Feb. 9, 2008
         
0
       
Any Other Securities
         
0
                             
Fully diluted shares
         
13,535,043
       
Plus acquisition shares
         
919,705
       
Total
         
14,454,748
                                                                         
Note (1): the Preferred Shares excludes 900,000 shares of preferred escrowed by
Tri-state
Total outstanding Series A Preferred Shares as of Feb.9, 2008
     
1,774,194
 

 
We are authorized to issue 66,666,667 shares of common stock, par value $.001
per share and 25,000,000 shares of preferred stock, par value $.001 per share,
of which 3,500,000 shares have been designated as Series A Preferred Stock.
 
45

--------------------------------------------------------------------------------




Series A Preferred Stock Outstanding: Class A Warrants and Class B Warrants:


On June 13, 2007 we raised $2,750,000 in a private placement providing for the
sale to the investors for an aggregate purchase price of $2,750,000 (or $1.55
per share) of


(i)     
1,774,194 shares of Series A Preferred Stock (with each share convertible into
one (1) share of common stock, subject to adjustment)

 
(ii)     
five year class A warrants to purchase 1,774,194 shares of common stock at an
exercise price $1.90 per share (subject to adjustment), and

 
(iii)      
five year class B warrants to purchase an additional 1,774,194 shares of Common
Stock at an exercise price of $2.40 per share (subject to adjustment).



Additional shares of Series A Preferred Stock (not to exceed 900,000) are
required to be delivered to the investors in the event that we fail to achieve
“pre tax income” targets for of $3,000,000 the fiscal year ended December 31,
2007 and $5,500,000 for the fiscal year ended December 31, 2008.
 
Trenwith Warrants:


Under the placement agent agreement between the Company and Trenwith Securities
LLC, the Company paid Trenwith a transaction fee of $165,000 at the closing of
the June 07 transaction and issued Trenwith five year warrants to purchase
106,452 shares of common stock with an exercise price of $1.71 per share.
Trenwith had also been issued on execution of the placement agreement five year
warrants to purchase 75,000 shares of common stock with an exercise price of
$2.90. Under the terms of the placement agent agreement if any additional
transaction is completed between the Company and the June investors within 12
months of the closing Trenwith is entitled to receive an additional fee equal to
4% of the aggregate consideration paid by the investors.


HCI Warrants:


Pursuant to a consulting agreement entered on July 23, 2007 between the Company
and Hayden Communications International, Inc. (“HCI”), an investor relations
firm owned by Matt Hayden we are required to pay HCI $8,500 per month and HCI
was issued 175,000 warrants at an exercise price of $2.40, half of which vest on
January 23, 2008 and the other half vests on July 23, 2008.
 
See SCHEDULE 3.1(d)(ii) for a description of rights of first refusal.


46

--------------------------------------------------------------------------------


 
Other Outstanding Warrants: In connection with a private placement completed on
March 31, 2005 we issued warrants to purchase 1,825,719 shares of Common stock.
The warrants have an effective exercise price of $3.01.


There are no outstanding options.


SCHEDULE 3.1(h)


8-K:


On May 18, 2007 Deli Solar (Beijing) entered into an agreement with Tianjin
Municipal Ji County State-owned Assets Administration Commission (the “SAAC”) to
purchase 51% of the equity in Tianjin Huaneng Group Energy Equipment Co., Ltd.
(“Tianjin Huaneng”) for a purchase price of RMB24,100,000 (approximately
$3,149,147). The transaction closed on July 1, 2007. In connection with this
transaction we were required to file an 8-K under Item 2.10 disclosing the
closing within 4 business days of the transaction. We filed an 8-K disclosing
this transaction on September 14, 2007.
 
SCHEDULE 3.1(p)


INTELLECTUAL PROPERTY
 
Trademarks


Deli Solar (Bazhou) is the holder of the following trademarks registered with
the Trademark Offices of the PRC National Industrial and Commerce Administrative
Bureau (the “PRC Trademark Offices”):


 
 
 
 
 
 
 
Trademark
 
Authorized Scope
 
Valid Term
 
Certificate Number
 
 
 
 
 
 
 
Deli Solar
 
Boiler (Space Heating Utility);
 
03/14/2003
 
to 1978396
 
 
Solar Hot Water Utility;
 
03/13/2013
 
 
 
 
Solar Stove and Solar Energy
 
 
 
 
 
 
Collection Heater
 
 
 
 
 
 
 
 
 
 
 
Du Deli
 
The same as the above
 
01/28/2003
 
to 1978532
 
 
 
 
01/27/2013
 
 
 
 
 
 
 
 
 
De Yu
 
Solar Energy Collection Heat
 
07/28/1998
 
to 1195609
 
 
and Boiler (Not machine accessory)
 
07/27/2008
 
 
 
 
 
 
 
 
 
Aili Solar (to replace our brand "Ailiyang")
 
Approved, pending the trademark certificate delivery
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
47

--------------------------------------------------------------------------------


 
A registered trademark is protected for a term of ten years, renewable for
another term of ten years under the trademark law of the PRC, so long as an
application for renewal is submitted to the PRC Trademark Offices within six
months prior to the expiration of the initial term.
 
We submitted our trademark application on "Aili yang" in April 2007. We
anticipate that the PRC trademark offices will issue the notice later this year.


Patents.


Currently, none of our products or technology is patented.
 
Domain names.


We own and operate a website under the internet domain name
http://www.deli-group.com . Traffic to our other internet domain names
www.delisolar.com and www.AiLiYang.com are directed to that website.


SCHEDULE 3.1(q)


We currently do not carry any product liability or other similar insurance, nor
do we have property insurance covering our plants, manufacturing equipment and
office buildings. While product liability lawsuits in the PRC are rare and we
have never experienced significant failures of its products, we cannot assure
you that we would not face liability in the event of any failure of any of its
products.
 
SCHEDULE 3.1(u)


We have entered into a placement agreement Roth Capital under which we are
required to pay certain brokerage fees with respect to this transaction.


See also Schedule 3.1(d) (ii).


SCHEDULE 3.1(v)


Under the Registration Rights Agreement dated as of 13th day of June, 2007, by
and among the Company and the investors (the “June 07 Registration Rights
Agreement”), the Company was required to prepare and file a registration
statement covering the sale of covering the sale of all of the “registrable
securities” as defined therein. On February 7, 2008 a registration statement
with respect to certain of the “registrable securities” was declared effective.
The Company is required to file additional registration statements to register
the remaining “registrable securities” on the earliest date permissible under
SEC guidelines. The Company is not permitted to file any registration statement
with respect to other securities if the effect thereof would be to impair the
ability of the investors to have registered the maximum number of “registrable
securities” which are permitted based on SEC Guidance. In addition, under the
terms of the June 07 Registration Rights Agreement, the investors have certain
piggyback registration rights with respect to any other registration statements.
Accordingly the consent of those investors is required.
Under the June 07 Registration Rights Agreement “Registrable Securities” is
defined to mean and include the Shares issuable upon conversion of the Series A
Preferred Stock and upon exercise of the Warrants issued pursuant to the June 07
SPA. As to any particular Registrable Securities, such securities cease to be
Registrable Securities when (a) they have been effectively registered under the
1933 Act and disposed of in accordance with the registration statement covering
them, (b) they are or may be freely traded without registration pursuant to Rule
144, or (c) they have been otherwise transferred and new certificates for them
not bearing a restrictive legend have been issued by the Company and the Company
shall not have “stop transfer” instructions against them.


48

--------------------------------------------------------------------------------




SCHEDULE 3.1(hh),


Under the terms of the Securities Purchase Agreement, prior to July 13, 2007, we
were required to increase the size of our Board of Directors to five or seven
and cause the appointment of a majority of the board to be “independent
directors,” as defined by the rules of the Nasdaq Stock Market. We did not
comply with obligation until November 1, 2007. Under the terms of the Securities
Purchase Agreement we are required to pay the investors liquidated damages equal
to one percent (1%) per month of the purchase price of the then outstanding
shares of Series A Preferred Stock, in cash or in Series A Preferred Stock, at
the option of the investors, based on the number of days that such obligation is
not met beyond certain grace periods. Accordingly through November 1, 2007 we
were delinquent by 110 days in meeting this obligation. In addition, under the
terms of the securities purchase agreement, we were required, prior to August
12,2007 to appoint (i) an audit committee comprised solely of not less than
three independent directors and a (ii) compensation committee comprised of not
less than three directors, a majority of whom are independent directors. Our
audit and compensation currently each consists of two members both of whom are
independent. Accordingly, we are delinquent in our obligation. However, under
the terms of the securities purchase agreement no liquidated damages are
required to be paid for this breach during any period for which liquidated
damages are payable for failing to have an independent board. Accordingly,
damages began to accrue for breach of this provision on November 1, 2007. As of
January 15, 2008 we were delinquent by 76 days in meeting this obligation and we
are required to pay investors a total of approximately $68,750.Accordingly, we
are required to pay the investors a total of approximately $167,750.


Under the terms of the registration rights agreement we are required, among
other things, to use our commercially reasonable best efforts to have a
registration declared relating to the June 2007 transaction effective by January
10, 2008. The registration statement was declared effective on February 7, 2007.
As a result of our failure to meet this schedule we are required to pay
liquidated damages, which are payable through the issuance of additional shares
of Series A Preferred Stock at the rate of 17,742 shares of Series A Preferred
Stock per month.


SCHEDULE 4.4.


See SCHEDULE 3.1(v).
 
49

--------------------------------------------------------------------------------


 